Citation Nr: 0025047	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of repayment of overpayment of non-
service connected death pension benefits in the calculated 
amount of $7,049.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from September 1944 to July 1946.  
He died in September 1977.  The appellant is the veteran's 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  In May 1997, the RO advised the appellant that it had 
confirmed that she had earned income in 1992, 1993, 1994, 
1995, and 1996.  In June 1997, the RO terminated the 
appellant's non-service connected death pension effective 
January 1, 1993, for excessive annual countable income. 

3.  The appellant was at fault in failing to report earned 
income in 1992 and 1993 and failing to insure that the RO was 
advised of changes in her income in subsequent years.  

4.  Recovery of the overpayment in the calculated amount of 
$7,049.00 would subject the appellant to undue hardship and 
defeat the purpose for which pension benefits are intended.  
 


CONCLUSION OF LAW

Recovery of the overpayment of non-service connected death 
pension benefits would be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965, 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim that is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

In this case, the RO established the appellant's entitlement 
to non-service connected death pension in September 1977.  At 
the required times thereafter, the appellant completed an 
Eligibility Verification Report (EVR) or other form attesting 
to her income, expenses, and assets.  She was regularly 
advised to notify VA immediately as to any changes in income 
or net worth.  

On the EVRs submitted for 1992 and 1993, the appellant 
reported no income from employment.  A review of the claims 
folder did not reveal EVRS submitted for 1994, 1995, or 1996.  
In May 1997, the RO informed the appellant that investigation 
had confirmed that she had income in 1992, 1993, 1994, 1995, 
and 1996 that was countable for VA pension purposes.  It was 
proposed that her pension benefits be discontinued effective 
January 1993 due to excessive income.  The RO notified the 
appellant in June 1997 that her pension benefits were 
terminated.  Also in June 1997, the RO advised the appellant 
that she had been overpaid in the amount of $7,049.00.  The 
Committee on Waivers and Compromises denied her request for a 
waiver of repayment of that debt.  

Initially, the Board observes that there is no evidence of 
fraud or misrepresentation on the appellant's part that would 
bar waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 
1.965(b).  Specifically, the Board does not question that the 
appellant believed that the income was being reported, either 
by her employer or her representative.  Therefore, the Board 
must determine whether recovery of the overpayment in 
question would be against equity and good conscience.  

Initially, the Board finds that the appellant is at fault for 
failing to report her earned income on the 1992 and 1993 EVRs 
and for failing to ensure that her earned income in other 
years was in fact being reported to VA.  However, the Board 
finds that recovery of the overpayment would result in undue 
hardship to the veteran and his spouse and defeat the purpose 
for which pension benefits were intended.  In the Financial 
Status Report submitted in September 1998, the appellant 
reported a total income of $1,633.00 per month.  Monthly 
expenses listed totaled approximately $1,511.00.  The Board 
notes that a May 1999 report of contact specified that the 
cost of health insurance listed on the Financial Status 
Report was included in the $400.00 deduction from income also 
listed.  Therefore, according to the information provided, 
the appellant's income exceeds expenses by $122.00 per month.  
However, the appellant added unnecessary expenses, such as 
$40.00 for church, but failed to list the cost of car 
insurance and phone service.  In addition, although she did 
not indicate that she was paying rent or a mortgage, the 
appellant did not report owning any real estate.  Finally, 
the appellant indicated that she had $3,000.00 in cash and 
two cars, both apparently purchased new in 1997, for a total 
asset value of $30,000.00.  However, as of September 1998, a 
total of $25,450.00 was still owing on the vehicles.  

The Board also notes that, according to the March 1999 
substantive appeal, the appellant has multiple serious health 
problems.  Previous reports of medical expenses suggest that 
the health problems are long-standing.  Considering the 
appellant's financial picture and other pertinent factors, 
the Board finds that recovery of the overpayment of non-
service connected death pension benefits in the amount of 
$7,049.00 would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  
Entitlement to waiver of the overpayment is granted.
ORDER

Waiver of repayment of overpayment of non-service connected 
death pension benefits in the calculated amount of $7,049.00 
is granted.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

